Citation Nr: 1229246	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 1993 rating decision assigning a 10 percent rating for status post surgery bunionectomy, osteotomies and arthroplasties, toes two through five of the left foot, and in failing to assign loss of use of the left foot.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from June 1986 to August 1986 and from December 1986 to September 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Honolulu, Hawaii Regional Office (RO) of the Department of Veterans' Affairs (VA).

In July 2010 a Board hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  In November 2011, this issue was remanded for further development.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The May 1993 rating decision did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  The decision was reasonably supported by the evidence on file at the time.


CONCLUSION OF LAW

The May 1993 rating decision did not contain CUE in its failure to grant a 40 percent rating with special monthly compensation for loss of use of the foot.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (Court) has directed that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Factual Background

The Veteran's service treatment records reveal that on entrance examination, he was noted to have hallux valgus of both feet, which was asymptomatic.  It was also noted that the Veteran's 2nd left toe overlapped on to his 1st toe occasionally. September 1990 bilateral foot X-rays produced diagnostic impressions of severe hallux valgus deformity of both feet and pes planus deformity, bilateral.  The Veteran reported that he could not run, stand for long periods of time or march.  In February 1991, he received surgery for hallux valgus of the left foot with contracted digits 2 to 4.  The Veteran had a Reverdin-Akin procedure with closing base wedge and an arthrodesis of the 2nd to 4th toes of the left foot.  An April 1991 X-ray produced findings of orthopedic surgical residual seen in the left foot with several areas of bone resection and internal fixation metallic pins inserted at the 1st metatarsal phalangeal shaft, proximal phalangeal base of the left great toe and the entire left 2nd to 4th toes.   

A later April 1991 X-ray showed that some of the retaining metallic pins had been removed from the 2nd to 4th toes.  It also showed that there was no significant interval change or infectious disease process seen in the 1st metatarsal bone and left great toe area.  A subsequent May 1991 physical therapy consultation showed that the Veteran had mild pitting edema over the forefoot and toes.  All toes were lying close together with the 2nd toe pushed into slight extension by the 5th toe, which was under the 4th.  Active range of motion was greatly decreased on both feet.  The diagnostic assessment was status post 3 in 1 procedure of the left toes 2 to 5.  The plan was active range of motion exercises for the feet and ankle with goals of decreasing pain and increasing range of motion and function.    

A January 1992 physical profile sheet shows that the Veteran was given a profile of no running, jumping or marching pending Medical Board review.  He was also issued soft shoes.  A February 1992 medical assessment shows that the Veteran reported that his left foot was painful all the time.  He also had right foot pains when he stood on the foot for a long time.  He reported pain on the dorsal and plantar aspects of the left foot.  He indicated that he could stand for 10 minutes without pain and he could only walk for 50 yards without pain.  He also indicated that he could not run, jump or wear boots.  Physical examination showed decreased sensation to light touch in the right 2nd to 5th digits on the left.  Capillary filling time was less than five seconds and pulses were 3/4 on the left.  It was noted that the Veteran's pain may have been secondary to some scar tissue.  

An April 1992 progress note shows that the Veteran again complained of a painful left foot all the time.  He also had right foot pain on prolonged standing.  His pain increased with standing greater than 10 minutes or walking greater than 50 yards.  He indicated that he was unable to run or road march.  It was noted that two pins were still in place from the left foot surgery and one had been broken.  The Veteran was still experiencing pain and swelling.  A May 1992 physical profile sheet shows that the Veteran was prohibited from running, marching, jumping or sports activities and from standing more than 20 minutes in the course of an hour.  He was also instructed to continue to wear soft shoes.  

The Veteran did not desire further surgery.  On February 1992 medical evaluation board examination, the Veteran was noted to have tenderness over the metatarsophalangeal joints and dorsum of the left foot along with overlapping toes bilaterally.  He was found to be qualified for a medical evaluation board.  In his February 1992 report of medical history, the Veteran indicated that he had extreme pain in his left foot and that the pins had been broken.  He reported a hard time standing, running and walking a long distance.  He could not jump and his foot swelled up a lot.  When he stood, his foot began to hurt a lot and he usually caught a cramp in his left leg.  He also had trouble sleeping when his foot was painful and this caused him to worry.  A July 1, 1992 progress note shows a diagnostic assessment of pain in the bilateral feet secondary to mechanical etiology.  

In a May 1993 rating decision, the RO, in pertinent part, granted service connection for status post surgery bunionectomy, osteotomies and arthroplasties, toes two through five of the left foot.  A 10 percent rating was assigned effective from September 5, 1992, the day after the Veteran separated from service.  The rating was essentially assigned under Diagnostic Code 5280 for post-operative hallux valgus.  The Veteran did not appeal the decision and it became final.  

In a subsequent September 1995 rating decision, the rating was increased to 30 percent effective November 1, 1994 (the date of a claim for an increase).  Examination showed complaints of foot pain and swelling.  He walked with a limp.  In a December 2003 rating decision, the rating was increased to 40 percent effective November 8, 2000 based on loss of use of the foot under Diagnostic Code 5167.  Additionally, the Veteran was granted special monthly compensation based on this loss of use effective November 8, 2000.  

In an April 2011 rating decision, the RO found that an earlier effective date for the 40 percent rating with special monthly compensation for loss of use of the foot was not warranted.  

In the November 2011 remand, the Board noted that a claim for CUE should be plead with particularity and instructed the RO to ask the Veteran to identify, which specific rating decision or decisions he believed contained clear and unmistakable error.  

In a December 2011 statement, the Veteran indicated that the rating for his foot should have dated back to when he got out of the service.  He noted that the rating actually should have dated back to March 30, 1992 but he was told that it could not start until September 5, 1992, one day after he was relieved from service.

In a subsequent January 2012 statement, the Veteran indicated that he believed that his service connected foot disability should have been rated at the maximum allowable rating 1 day after discharge from the military.  In a later January 2012 statement, the Veteran added that when he was released from the military, the examining doctor informed him that they could do nothing more to fix his foot.  Given that statement, he felt that the rating assigned for the foot by the May 1993 rating decision was clear error by VA.  

In his March 2012 Form 9, the Veteran indicated that at the time of discharge form service, his foot had screws holding it in place.  Yet, VA initially only assigned a 10 percent rating.  The Veteran contended that his foot disability was just as severe when he left service as it was when the 40 percent rating and special monthly compensation were granted for loss of use.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.


Under Diagnostic Code 5167, a 40 percent rating is assigned for loss of use of the foot.  38 C.F.R. § 4.71a.  

Special monthly compensation is payable at the (k) rate when there is anatomical loss or loss of use of a foot.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc. could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.  The regulatory provisions pertaining to the rating assigned for loss of use of the foot and for special monthly compensation for it were in place prior to the May 1993 rating decision.  

Final decisions may be reversed or amended where evidence establishes that CUE existed.  38 C.F.R. § 3.105(a).  If VA fails to comply with certain procedural requirements, including providing written notice to the claimant (and the representative, if any) of the decision in question, and an explanation of the procedure for obtaining review of the decision, then the claim remains open and is not final.  Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  See also Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  With respect to providing notice of a prior decision, for the purpose of determining whether it was final for CUE adjudication, there is a presumption of administrative regularity that notice of a decision was properly mailed.  This presumption may be overcome by clear evidence but not by a mere allegation of nonreceipt.  See Tablazon, 8 Vet. App. 359 (1995); Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)]. 
 
Examples of situations that are not clear and unmistakable error include the following: (1) Changed diagnosis.  A new diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d). 

Generally, a motion for CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the prior decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements.  38 C.F.R. § 20.1404(b).

Broad-brush allegations of failure to follow the regulations" or failure to give due process" are insufficient.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  A disagreement as to how the facts were evaluated is also insufficient.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Additionally, allegations that the VA failed in its duty to assist are, as a matter of law, insufficient to plead CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an incomplete record, factually correct in all other respects, is not clearly and mistakably erroneous").

An allegation that the RO did not consider a certain piece of favorable evidence, by itself, is insufficient to properly plead CUE.  See e.g., Gonzales v. West, 218 F.3d. 1378, 1381 (Fed. Cir. 2000) (holding in the context of a CUE claim that absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of service connection must be presumed to have been reviewed by VA and no further proof of such review is needed. 


IV.  Analysis

The Veteran has essentially argued that the RO committed clear and unmistakable error in the May 1993 rating decision by not assigning a 40 percent rating with special monthly compensation for his left foot disability based on loss of use of the foot.  He has reported that he was told by a physician at the time of separation that there was nothing further that could be done to fix his foot and has contended that his foot was in just as bad shape when he separated from service as when the 40 percent rating and special monthly compensation were granted for loss of use.  At the outset, the Board finds that the correct facts, as they were known at the time, were before the adjudicator (i.e. the RO) when it made the May 1993 decision.  They evaluated the pertinent evidence associated with the record as of May 1993, consisting predominantly of the service treatment records, and made their determination based on this evidence.  The Board also notes that the Veteran's report that he was informed prior to separation that nothing more could be done to fix his foot was not of record at the time of the May 1993 determination and thus, cannot be considered to be a "correct fact known at the time."  Russell, 3 Vet. App. 310, 313-14 (1992) (en banc)]. 
 
Also, the regulations in place at the time of the decision were appropriately applied.  Once again, the RO examined the evidence of record at the time and concluded that a 10 percent rating was warranted based essentially on the presence of post-operative hallux valgus.  There was no evidence or even allegation suggesting that the Veteran had loss of use of the left foot.  Additionally, the Veteran's contentions in this regard constitute no more than a disagreement as to how the facts were weighed or evaluated.   Russell, 3 Vet. App. 310, 313-14   (1992) (en banc). 

More generally, there is no indication that the Veteran's left foot function was limited to that which would have been equally well served by an amputation stump below the knee with use of a suitable prosthetic appliance.  Notably, in his February 1992 report of medical history, the Veteran simply reported that he had a hard time standing, running and walking a long distance; that he could not jump; that his foot swelled up often and that he had extreme pain, which caused him difficulty sleeping.  Also, there is no other evidence of record prior to the May 1993 decision indicative of more severe limitations.  Even if the Veteran's report that he was informed that nothing more could be done to fix his foot had been part of the record in May 1993, it doesn't tend to show his function was limited to that which could have been achieved by an amputation stump with prosthesis.  Thus, the evidence does not lead to the undebatable conclusion that the Veteran had loss of use of the foot.  Therefore, no clear and unmistakable error was committed in that decision if failing to assign loss of use of the foot.  Russell, 3 Vet. App. 310, 313-14   (1992) (en banc). 

 
ORDER

There was no CUE in the May 1993 rating decision which did not grant a 40 percent rating with special monthly compensation for loss of use of the foot.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


